     Case 3:19-cv-00311-DPM-JTR Document 26 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

NATHAN ZACHARY McMULLAN                                               PLAINTIFF
ADC #554072

V.                          No. 3:19CV00311-DPM-JTR


TERRY MAPES, Warden, NEACCC                                         DEFENDANT


                                     ORDER

      Pending before the Court is a Motion filed by Plaintiff Nathan Zachary

McMullan (“McMullan”) proceeding pro se in this § 1983 action. Doc. 24. The

Motion seeks appointed counsel, permission to conduct depositions, issuance of

subpoenas, and to extend the discovery deadline. The Motion is DENIED in part and

GRANTED in part, as follows.

       McMullan’s request for appointed counsel, is DENIED, for the same reasons

stated in the Court’s previous Order declining to appoint counsel. Doc. 15.

       McMullan’s request to conduct depositions, starting with a witness, Officer

Kirk, is DENIED. He has been granted permission to proceed in forma pauperis in

this § 1983 action. The in forma pauperis statute does not provide for the payment

of costs associated with taking depositions. See Lewis v. Precision Optics, Inc., 612

F.2d 1074, 1075 (8th Cir. 1980); Hunt v. Smith, No. 2:03CV00194-WRW, 2007 WL
        Case 3:19-cv-00311-DPM-JTR Document 26 Filed 12/11/20 Page 2 of 2




4358238, at *1 (E.D. Ark. Dec. 13, 2007) (an in forma pauperis litigant “does not

have a right to have discovery expenses paid for by the court” and the court “has no

authority to grant expenses for depositions”). However, McMullan may use other

discovery methods to obtain the information he seeks. See Fed. R. Civ. P. 33, 34, 36

& 45.

        McMullan’s request to issue subpoenas is DENIED as premature. However,

if this case survives the filing of any dispositive motions and proceeds to trial,

McMullan will be allowed to call Defendant to testify, and to subpoena any non-

party witnesses whom McMullan can establish may offer relevant testimony.

        McMullan’s request to extend the discovery deadline is GRANTED. The

Court will enter a Revised Scheduling Order extending the deadlines for discovery

and the dispositive motion deadline.

        IT IS SO ORDERED this 11th day of December, 2020.



                                       ___________________________________
                                       UNITED STATES MAGISTRATE JUDGE
